Citation Nr: 1001581	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  09-02 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel




INTRODUCTION

The appellant had active service from December 1953 to 
September 1955.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.
 
Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

FINDINGS OF FACT

1. The evidence of record fails to establish that depression, 
initially clinically demonstrated more than one year after 
service, is etiologically related to service.

2.  The evidence of record does not establish the occurrence 
of an in-service stressor or that the appellant has a 
diagnosis of PTSD in accordance with the DSM-IV (American 
Psychiatric Association, Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (1994)). 


CONCLUSIONS OF LAW

1.  Depression was not incurred in or aggravated  by active 
service.  38 U.S.C.A. §§ 1101, 1110, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).

2.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the appellant's claims for service 
connection for depression and PTSD.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess/Hartman  
v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 
U.S.C. § 5103(a).  Compliance with the first Quartuccio 
element requires notice of these five elements.  See id.  

Prior to initial adjudication of the appellant's claims, a 
letter dated in September 2007 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, at 187; Dingess/Hartman, at 490. 

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's private medical records and VA 
medical records are in the file.  The appellant's service 
treatment records from his period of active service are 
unavailable as they were destroyed in a 1973 fire that 
occurred at the National Personnel Records Center.  Inasmuch 
as the appellant was not at fault for the loss of these 
records, VA is under heightened obligation to assist the 
appellant in the development of his claim.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  This heightened 
obligation includes searching for alternative medical 
records.  Moore v. Derwinski, 1 Vet. App. 401 (1991); see 
also Cromer v. Nicholson, 455 F.3d 1346 (2006).  The RO has 
undertaken the required procedures to reconstruct the 
appellant's records from alternative sources, including 
requests to the NPRC, unit records and requests to the 
facility where the appellant alleges he was treated during 
service.  All relevant records that could be located have 
been associated with the file.  

The appellant has indicated that he currently receives 
disability benefits from the Social Security Administration 
(SSA).  A February 2006 letter from the SSA indicates the 
appellant was found disabled due to an affective disorder.  
The RO contacted the SSA Office of Disability Operations in 
August 2006 and was informed in October 2006 that the 
appellant's folder was destroyed.  The Board finds that the 
RO has made all reasonable attempts to obtain the SSA 
records, further development would be fruitless.    

The appellant's claimed stressor for PTSD is seeing fire and 
a bombed out building upon arrival in Inchon, Korea, in July 
1954.  Since the alleged stressor occurred when the appellant 
arrived in Korea before he joined his unit and did not 
involve his unit, it would not appear in unit reports.  
Therefore, the Board finds that a remand for further 
development regarding the appellant's claimed PTSD stressor 
is not necessary.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA 
provides a claimant with an examination in accordance with 
the duty to assist, the examination must be adequate.  Barr 
v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative 
value of a medical opinion is derived from a factually 
accurate, fully articulated, and soundly reasoned opinion.  
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board concludes an examination is not needed in this 
case.  A medical opinion is not necessary to make a decision 
on the claim.  The only evidence indicating the appellant 
experienced depression in service is his own lay statements, 
which the Board finds are not credible, as will be discussed 
below.  Such evidence is insufficient to trigger VA's duty to 
provide an examination.  The Court has held, in circumstances 
similar to this, where the supporting evidence of record 
consists only of a lay statement, that VA is not obligated, 
pursuant to 5103A(d), to provide an appellant with a medical 
nexus opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004) (finding no prejudicial error in Board's statement of 
reasons or bases regarding why a medical opinion was not 
warranted because there was no reasonable possibility that 
such an opinion could substantiate the appellant's claim 
because there was no evidence, other than his own lay 
assertion, that "'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  There is no reasonable possibility that a 
medical examination and opinion would aid in substantiating 
the appellant's claim since it could not provide evidence of 
a past event.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 
1298 (Fed. Cir. 2007).

II. Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110 , 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Evidence of a chronic condition must be 
medical, unless it relates to a condition to which lay 
observation is competent.  See Savage v. Gober, 10 Vet. App. 
488, 495-98 (1997).  Service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).
 
A. Depression

The appellant contends that he has depression as a result of 
service in Korea.  For the reasons that follow, the Board 
concludes that service connection is not warranted. 

A September 2007 VA treatment record indicates the appellant 
was diagnosed with major depressive disorder, severe, without 
psychosis.  December 2005 medical opinions from Dr. C.B., 
Ph.D., and Dr. L.S., M.D., also indicate a diagnosis of major 
depression, severe, without psychosis.  Therefore, the Board 
finds that the first element of a service connection claim, 
that of a current disability, has been satisfied.

The appellant has asserted that there is a nexus between the 
depression and service.  In his December 2005 claim, the 
appellant asserted that he has had major depression since 
1955.  The appellant's medical records indicate this 
assertion is not credible. 

The medical treatment records pre-dating this claim reflect 
that the appellant's depression began in 1983 or 1984.  A 
June 1984 medical report from Dr. S.C., M.D., indicates the 
appellant had a history that revealed some depression off and 
on for a number of years.  Dr. S.C. noted the depression had 
never become a significant clinical problem until the 
previous summer, in 1983, when he became depressed and it 
became a continual problem.  A June 1987 St. Joseph Hospital 
record by Dr. S.C., M.D., indicates the appellant had a 
history since 1984 of recurrent depression.  Dr. S.C. noted 
June 1987 was his second episode.  A July 1987 psychological 
evaluation report by Dr. S.D., Psy. D., indicates the 
appellant believed his depression started in 1984.  

The appellant's earlier medical treatment records also 
indicate the appellant's depression was triggered by current 
events, not by his experiences in Korea.  In a July 1987 
evaluation, Dr. S.D., Psy. D., noted that the appellant 
believed that his psychological problems may have begun in 
August of 1983 when an incident occurred involving his sexual 
overtures to a secretary in his office.  A January 1996 
opinion letter from Dr. S.C., M.D., notes the appellant's 
problems began in 1984 when the state of Kentucky caused a 
stressful situation for him by building a road/bridge where 
his property stood.  Dr. S.C. noted that the stress of the 
eminent domain entanglements seemed to have triggered a major 
depression with considerable anxiety problems and a lack of 
ability to function.  A September 2005 VA treatment record 
reflects that the appellant was seeing a private psychiatrist 
for a mood disorder and had marital problems with his wife.  
A June 2005 hospital report reviewed by Dr. L.S., M.D., 
indicated the appellant stated that his married life was the 
cause of his problems.  The June 2005 hospital report does 
not contain any references to the appellant's service in 
Korea.  The identifying stressor and trigger was identified 
as his family situation.  All of these records indicate the 
appellant's depression was caused by a recent event, such as 
marriage problems, unrelated to service. 

Although the appellant's medical treatment records with Dr. 
S.C. from 1984 to 1993 contain numerous references to the 
appellant's marriage and other contemporaneous problems, they 
contain few references to his service in Korea.  The 
appellant did report having an anxiety attack upon arrival in 
Korea in July 1954.  In a June 1984 medical treatment report, 
Dr. S.C., M.D., opined that the appellant's anxiety attacks, 
including the attack upon arrival in Korea, were separate 
from the appellant's depression.  He diagnosed the appellant 
with a secondary mild panic disorder.  Dr. S.C. noted the 
appellant's first attack was on arrival in Inchon while he 
was in the service and that he did not have any more for many 
years later.  The report indicates the appellant would 
periodically have an anxiety attack but it was not a problem 
until the depression began in the summer of 1983.  In the 
July 1987 psychological evaluation report, Dr. S.D., Psy. D., 
noted that the appellant's first panic reaction occurred when 
he landed in Korea in July 1954 and felt as if there was 
something which was going to happen.  Dr. S.D. reported that 
the panic reaction lasted approximately 30 minutes, and did 
not return the entire time he was in Korea.  The appellant 
described having two other panic reactions approximately 15 
years later.  In an August 1987 medical treatment report, Dr. 
S.C., M.D., attributed the appellant's panic attacks to 
separation anxiety psychology.  The report lists the 
appellant's panic attacks, including one in service in Korea, 
and notes that they were all caused by separation.  The 
report indicates he had another panic attack due to 
separation 10 years after Korea when his wife and child left.  
All the other panic attacks date to the 1980s at the 
earliest.  A November 1987 treatment record from Dr. S.C., 
M.D. indicates the appellant's problems of separation go back 
to school phobias and a feeling of panic when arriving in 
Inchon during the war.  Thus, the appellant's private 
treatment records from 1984 and 1987 indicate the appellant 
had a single anxiety attack upon arrival in Korea and did not 
have another anxiety attack for 10 to 15 years.  
Significantly, Dr. S.C. attributed the anxiety attack to the 
appellant's separation anxiety or a mild panic disorder, not 
depression. 

In a July 1987 report, Dr. S.D., Psy. D., diagnosed the 
appellant with an Axis II diagnosis of Atypical Personality 
Disorder with obsessive features and periodic panic attacks.  
Generally speaking, a personality disorder cannot be service-
connected as a matter of express VA regulation.  38 C.F.R. §§ 
3.303(c), 4.9.  VA General Counsel has held that service 
connection may not be granted for a congenital or 
developmental defect; however, disability resulting from a 
mental disorder that is superimposed upon a personality 
disorder may be service-connected.  See VAOPGCPREC 82-90; see 
also 38 C.F.R. §§ 3.306, 4.127.  To the extent to which 
the appellant had an anxiety attack in service, the evidence 
from Dr. S.D. indicates that it was a manifestation of the 
personality disorder.  Thus, service connection is not 
available for an in-service anxiety disorder. 

Apart from the references to a panic attack upon arrival in 
Korea, the appellant's medical treatment records from 1983 to 
June 2005 consistently indicate the appellant's depression 
was caused by recent events and began in 1983.  The Board 
finds these medical treatment records to be highly probative.   
The Board also finds that the appellant's history, as 
reported in the medical treatment records from 1983 to June 
2005, is credible.  The records are closer in time to the 
appellant's service in Korea than appellant's more recent 
medical treatment records.  Moreover, the medical treatment 
records pre-date the appellant's filing of this claim for 
service connection for depression.  Therefore, at the time, 
the appellant had no motive to be other than truthful in his 
discussions with the psychologists.  

Several medical opinions of record suggest the appellant's 
depression was caused by his service in Korea.  The December 
2005 medical opinion from Dr. C.B., Ph.D., LCSW, states the 
appellant has a diagnosis of recurrent, severe, major 
depression without psychosis that is probably related to his 
service in the military during the Korean War.  Dr. C.B. 
reported that the first episode of depression occurred at the 
time he just landed in Korea.  Dr. C.B. noted that the 
appellant recalled the emotional trauma of the event, and has 
never recovered from the emotional trauma of this war-time 
experience.  An October 2005 private treatment report by Dr. 
C.B. indicates the appellant reported a long history of 
depression dating back to 1953 when he was drafted into the 
military and sent to Korea.  He recalled the day he arrived 
in Korea and stated that he had experienced a panic attack on 
that day, July 4, 1953.  He reported he was depressed for the 
entire time he was in Korea, but at the time explained it as 
being homesick.  A December 2005 medical opinion from Dr. 
L.S., M.D., indicated a diagnosis of recurrent, severe major 
depression without psychosis that is probably related to 
military service in Korea.  Dr. L.S. noted that the appellant 
reported his first symptoms of anxiety, panic, and depression 
were associated with military service in Korea.  Dr. L.S. 
opined that the appellant's experiences in Korea contributed 
to his lifelong anxiety and depression.  

The appellant's statements to Dr. C.B. and Dr. L.S. are not 
consistent with the history reflected in the appellant's 
earlier medical records.  According to Dr. C.B.'s October 
2005 private treatment report, the appellant reported having 
depression since 1953.  As noted above, in the 1980s and 
1990s, the appellant consistently stated that his depression 
began in the early 1980s.  As recently as the July 2005, the 
appellant reported that his depression dated to the 1980s and 
was caused by problems with his marriage.  In the October 
2005 report, Dr. C.B., also noted that the appellant reported 
being in Korea for two years.  However, according to his DD 
Form 214, the appellant's foreign service was one year and 
two months.  In addition, the appellant arrived in Korea in 
July 1954, not 1953, as he reported to Dr. C.B.  As a result, 
the Board finds the appellant's statements asserting that he 
has had depression since 1953 are not credible.  The 
appellant's most recent statements are further in time from 
his service than his earlier medical treatment records from 
the 1980s and 1990s.  Significantly, since the appellant 
filed a claim for service connection for depression in 
December 2005, the appellant had a motive to assert that his 
depression was linked to his time in service.  

Dr. C.B.'s and Dr. L.S.'s opinions rely on the appellant's 
report of the history of his depression, which is not 
consistent with the history reflected in the appellant's 
earlier medical records.  A central issue in determining the 
persuasiveness of an opinion is whether the examiner was 
informed of the relevant facts.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 302-04 (2008).  The Board may 
disregard a medical opinion if the opinion relied on 
statements by the appellant that were not credible.  See 
Coburn v. Nicholson, 19 Vet. App. 427 (2006).  Since the 
appellant's statements relied on by Dr. C.B. and Dr. L.S. 
were not credible, the Board finds that their opinions 
concerning a nexus between depression and service are not 
persuasive.
 
The evidence of record does not establish a nexus between 
depression and service.  The appellant's September 1955 
report of medical examination at separation does not 
reference depression or any psychological conditions.  The 
appellant himself consistently stated that his depression 
began in 1983 or 1984. In addition, the record does not 
establish continuity of symptoms between service and the 
present condition.  The July 1987 private medical record from 
Dr. S.D. and August 1987 medical record from Dr. S.C. 
indicate the appellant did not have a panic attack following 
service for another 10 or 15 years.  Moreover, in the August 
1987 private medical record referenced above Dr. S.B. opined 
that the appellant's panic attacks were due to separation 
anxiety rather than depression.

In sum, the evidence does not show that the appellant's 
depression was related service.  The appellant's most recent 
reports of his history are not credible and the evidence 
supporting a nexus between the depression and service is not 
at least at equipoise.  The Board concludes that the 
preponderance of the evidence is against a finding that the 
appellant has depression as a result of service.  As the 
preponderance of the evidence is against the claim for 
service connection for depression, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied. 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

B.  PTSD

The appellant contends that he has PTSD as a result of 
service in Korea.  For the reasons that follow, the Board 
concludes that service connection is not warranted. 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), credible supporting evidence that the claimed in-
service stressors actually occurred, and a link, established 
by medical evidence, between the current symptomatology and 
the claimed in-service stressors.  38 C.F.R. § 3.304(f) 
(2009). 

Initially, the Board notes that when, as here, records cannot 
be located, through no fault of the appellant, VA has a 
"heightened" obligation to more fully discuss the reasons 
and bases for its decision and to carefully consider applying 
the benefit-of-the-doubt doctrine.  See, e.g., O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).

The appellant's DD Form 214 indicates that he received the 
Korean Service Medal, but there is no indication he served in 
combat or received a combat-related medal or decoration.  The 
appellant has alleged he saw a bombing and buildings 
smoldering upon arrival in Inchon, Korea, in July 1954.  
Uncorroborated allegations of proximity to a combat area, 
without more, are insufficient to establish combat service.  
VA's Office of General Counsel has defined the phrase 
"engaged in combat with the enemy" to mean that the 
appellant must have personally participated in a fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99.  Whether or not a 
appellant "engaged in combat with the enemy" must be 
determined through recognized citations or other official 
records.  No single item of evidence is dispositive, and VA 
must assess the credibility, probative value, and relative 
weight of each item.  Id.  However, mere assertion of combat 
service, alone, is insufficient to establish this fact.  
VAOPGCPREC 12-99; Zarycki v. Brown, 6 Vet. App. 91 (1993) 
(finding that the mere presence in a combat zone is not 
sufficient to establish combat service).  Consequently, the 
evidentiary presumption of 38 U.S.C.A. § 1154(b) and 38 
C.F.R. § 3.304(f) does not apply.  See VAOPGCPREC 12-99.  In 
the instant case, the Board finds that the appellant did not 
engage in combat with the enemy and any alleged stressors in 
service must be independently verified, i.e., corroborated by 
objective credible supporting evidence.  The appellant states 
the bombing occurred in July 1954, a year after the July 1953 
Korean War ceasefire.  Moreover, the alleged bombing occurred 
when the appellant first arrived in Korea, before he joined 
his unit.  Therefore, the bombing would not appear in the 
appellant's unit records.  The appellant's stressor has not 
been corroborated by objective credible supporting evidence.  

The appellant contends that he is entitled to service 
connection for PTSD as a result of his service in Korea.  The 
appellant's reported stressor is his arrival in Inchon, 
Korea, in July 1954.  In a September 2007 Statement in 
Support of Claim for Service Connection for PTSD, the 
appellant described having a panic attack, anxiety, and 
depression.  In a May 2008 VA treatment record, the appellant 
reported having his first panic attack when he landed in 
Korea on July 4, 1954.  He stated that there was a bombing 
and all he could see was the fire and the bombed out 
building.  A July 1987 report by Dr. S.D., Psy. D., reports 
the appellant had a panic reaction when he landed in Korea.  
He felt as if something was going to happen.  He described 
the day as a foggy day, and said there were many buildings 
which were smoldering.  This panic reaction lasted 
approximately 30 minutes, not to return the entire 18 months 
that he was in Korea.  In a March 2006 statement, the 
appellant states that when he was in Korea he felt like he 
was in a deep state of homesickness and was having panic 
attacks.  In a November 2005 private treatment record, the 
appellant reported a feeling of anxiety in Korea that he 
described as feeling "homesick."  In the November 1987 
private treatment record referenced above, Dr. S.C., M.D., 
attributed the appellant's feeling of panic when arriving in 
Inchon to his problems with separation, which dated back to 
school phobias.  Aside from the bombing referenced in the May 
2008 VA treatment record, the appellant does not reference a 
specific stressor that caused his PTSD.  In addition, as 
noted above, the appellant's report of his history after he 
filed the claim for benefits differed significantly from the 
appellant's earlier reports of his history.  The appellant 
never referenced a bombing before the May 2008 VA treatment 
record. 
 
A March 2006 statement from Dr. D.B., M.D., notes the 
appellant's depression "may be" PTSD from the Korean War.  
A December 2005 medical opinion from Dr. C.B., PhD, LCSW, 
states the appellant is diagnosed with PTSD that is probably 
related to his service in the military during the Korean War.  
Dr. C.B. notes the first episode of depression occurred at 
the time he just landed in Korea and he has never recovered 
from the emotional trauma of his wartime experience.  A 
December 2005 medical opinion from Dr. L.S., M.D., diagnoses 
the appellant with PTSD that is probably related to military 
service in Korea.  Dr. L.S. notes the appellant continues to 
experience flashbacks, "visions" and emotions of feeling 
"still afraid" associated with his early war experiences.  
Dr. L.S. opines that these experiences have contributed to 
his lifelong anxiety and depression.  The private opinions do 
not identify any specific stressors for PTSD.  Instead, the 
opinions base the diagnosis of PTSD on the appellant's 
general wartime experience.  However, there is no indication 
the appellant engaged in combat with the enemy and his 
assertion that he saw a bombed out building has not been 
corroborated.  Moreover, Dr. D.B.'s,  Dr. C.B.'s, and Dr. 
L.S.'s opinions are based on the appellant's self-report of 
his psychological history.  As noted above, the appellant's 
earlier private medical records indicate the appellant's 
report of his history to the psychologists was differed 
significantly from his report of history in earlier private 
medical records and was not credible.  

Under 38 C.F.R. § 3.304(f)(1), if the evidence establishes a 
diagnosis of PSTD during service and the claimed stressor is 
related to service, the appellant's lay statement alone may 
establish the occurrence of the claimed in-service stressor.  
In a November 2007 statement, the appellant stated that he 
reported his panic attacks to a physician during service.  As 
noted above, his service treatment records are not available.  
However, a September 1955 separation examination report does 
not indicate that he had any psychological condition.  
Therefore, in this case, the appellant's lay statement alone 
does not establish a claimed in-service stressor.

In sum, the evidence does not show that the appellant had a 
stressor.  Although the appellant referenced seeing a bombed 
out building, the incident has not been corroborated.  The 
Board concludes that the preponderance of the evidence is 
against a finding that the appellant has PTSD as a result of 
service.  The question of whether the appellant was exposed 
to a stressor in service is a factual determination, and VA 
adjudicators are not bound to accept uncorroborated accounts 
of stressors.  Wood v. Derwinski, 1 Vet. App. 190 (1991), 
aff'd on reconsideration, 1 Vet. App. 406 (1991).  As the 
preponderance of the evidence is against the claim for 
service connection for PTSD, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied. 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for depression is denied.

Entitlement to service connection for PTSD is denied.



______________________________________________
U.R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


